*458ON PETITION FOR REHEARING.
PER Curiam.
Plaintiffs in error apply for a rehearing. No point is presented on the application that was not carefully considered on the previous hearing-. The evidence in the opinion of the court justified the injunction as modified by our order. No costs for briefs were taxed against either party, but the plaintiffs in error were allowed their other costs in this court. We think that was not unjust to the plaintiffs in error in view of the final disposition of the case and the reasons therefor.
Rehearing denied.